UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1108


ROBERT WAYNE HUMPHREY, JR.; CRYSTAL MARIE HUMPHREY,

                Plaintiffs - Appellants,

          v.

DAY & ZIMMERMANN INTERNATIONAL INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:12-cv-01458-TMC)


Submitted:   September 30, 2014            Decided:   January 2, 2015


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Blake A. Hewitt, John S. Nichols, BLUESTEIN, NICHOLS, THOMPSON &
DELGADO, Columbia, South Carolina; Gary W. Poliakoff, POLIAKOFF
& ASSOCIATES, P.A., Spartanburg, South Carolina, for Appellants.
Daniel B. White, Stephanie G. Flynn, GALLIVAN, WHITE & BOYD,
P.A., Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert     Humphrey        (“Humphrey”)       and     his    wife     Crystal

Humphrey (collectively “Plaintiffs”) appeal the district court’s

order     granting      summary        judgment         for     Day     &      Zimmermann

International      (“Defendant”)          on      their       state-law        negligence

claims.     Finding no error, we affirm.

            We review de novo a district court’s grant of summary

judgment,     viewing      the      facts        and    drawing        all     reasonable

inferences in the light most favorable to the non-moving party.

Glynn v. EDO Corp., 710 F.3d 209, 213 (4th Cir. 2013).                           Summary

judgment is properly granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”                          Fed. R. Civ. P.

56(a).

            In     light       of      the       district       court’s         diversity

jurisdiction,      South    Carolina         substantive         law     governs     this

dispute.     Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78-80 (1938).

To   establish     a   claim     for    negligence        in    South        Carolina,   a

plaintiff must show that: (1) defendants owed him a duty of

care; (2) defendants breached this duty by a negligent act or

omission;    (3)   defendants’         breach     was    the    proximate       cause    of

their injuries; and (4) he suffered injury or damages.                           Dorrell

v. S.C. Dep’t of Transp., 605 S.E.2d 12, 15 (S.C. 2004).



                                             2
           South Carolina has adopted the doctrine of comparative

negligence in assessing damages in tort actions.                      See Nelson v.

Concrete Supply Co., 399 S.E.2d 783 (S.C. 1991).                      A plaintiff’s

recovery is reduced by the percentage of fault proportioned to

the plaintiff, as long as the plaintiff’s fault is “not greater

than” that of the defendant.              See id. at 784.         While ordinarily

“[c]omparison     of    a     plaintiff’s      negligence      with     that   of   the

defendant is a question of fact for the jury to decide,” Creech

v. S.C. Wildlife & Marine Res. Dep’t, 491 S.E.2d 571, 575 n.1

(S.C. 1997), summary judgment is appropriate where “the sole

reasonable inference which may be drawn from the evidence is

that the plaintiff’s negligence exceeded fifty percent.”                        Bloom

v. Ravoira, 529 S.E.2d 710, 713 (S.C. 2000) (citing Creech, 491
S.E.2d at 575).

           Plaintiffs          argue    that      comparison       of     Humphrey’s

negligence to Defendant’s negligence is a question properly left

to the jury in this case.              We disagree.        Despite his knowledge

of the hazards of the chemical in question, Humphrey failed to

ensure   that    he    used    his    protective      equipment    properly     while

repairing the pipe damaged by Defendant’s negligence.                      After his

protective      jumpsuit      was    covered    in   the   chemical      during     the

repair work, Humphrey continued his work and exposed himself to

the chemical when he broke the seal on his face mask after

condensation     appeared,       rather    than      replace   the      mask   with   a

                                          3
properly   fitted    one.      On   these   facts,    the   district    court

properly concluded that the only reasonable inference from the

evidence    here     was     that      Humphrey’s    negligence     exceeded

Defendant’s as a matter of law.

           Accordingly, we affirm the district court’s order.             We

dispense   with     oral    argument    because     the   facts   and   legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                                    AFFIRMED




                                        4